 
Exhibit 10.2



PROMISSORY NOTE


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials



$2,024,750.00
06-14-2018
06-14-2028
86994
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.


Borrower:
AB Merger Sub, Inc.
303 Merrick Road, Suite 400
Lynbrook, NY  11563
Lender:
First Northern Bank of Dixon
Sacramento Branch
1375 Exposition Boulevard #101
Sacramento, CA  95815



Principal Amount:  $2,024,750.00
Date of Note:  June 14, 2018



PROMISE TO PAY.  AB Merger Sub, Inc., a California corporation ("Borrower"),
promises to pay to First Northern Bank of Dixon, a California banking
corporation ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Two Million Twenty-four Thousand Seven Hundred
Fifty & 00/100 Dollars ($2,024,750.00), together with interest on the unpaid
principal balance from the date the principal is advanced until paid in full.
PAYMENT.  Subject to any payment changes resulting from changes in any Index for
this loan, Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph:  60 monthly consecutive principal and
interest payments of $12,262.05 each, beginning July 14, 2018, with interest
calculated on the unpaid principal balances using an interest rate of 5.280%
("Payment Stream 1"); 59 monthly consecutive principal and interest payments in
the initial amount of $12,262.04 each, beginning July 14, 2023, with interest
calculated on the unpaid principal balances using an interest rate based on the
Index described below (currently 2.780%), plus a margin of 2.500%, resulting in
an initial interest rate of 5.280% ("Payment Stream 2"); and one principal and
interest payment of $1,527,028.66 on June 14, 2028, with interest calculated on
the unpaid principal balances using an interest rate based on the Index
described below (currently 2.780%), plus a margin of 2.500%, resulting in an
initial interest rate of 5.280% ("Payment Stream 3").  This estimated final
payment is based on the assumption that all payments will be made exactly as
scheduled and that there are no changes in any Index for this loan; the actual
final payment will be for all principal and accrued interest not yet paid,
together with any other unpaid amounts under this Note.  Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any unpaid collection costs; and
then to any late charges.  Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing.
DIRECT DEBIT.  Borrower agrees that on the due date of each scheduled payment on
this Note, Lender may debit the amount of the payment from deposit account
number 5050728 owned by Borrower or such other of Borrower's deposit accounts
with Lender as designated in writing by Borrower from time to time.  Borrower
may terminate this direct debit arrangement at any time by sending a written
notice to Lender at the address shown above.  If Borrower terminates this
arrangement, the unpaid principal outstanding on this Note shall, [at the option
of Lender,] thereafter bear interest at an annual rate of interest that is
one-half (0.50) percentage point higher than the interest rate otherwise
provided under this Note.
VARIABLE INTEREST RATE.  This Note shall be subject to more than one interest
rate, as described herein.  The current rate for any Index for this loan is not
necessarily the lowest rate charged by Lender on its loans.  If any Index for
this loan becomes unavailable during the term of a particular payment stream,
Lender may designate a substitute index after notifying Borrower.  Lender will
tell Borrower the current rate for any Index for this loan upon Borrower's
request.  Borrower understands that Lender may make loans based on other rates
as well.  Notwithstanding any other provision of this Note, after the first
payment stream, the interest rate for each subsequent payment stream will be
effective as of the due date of the last payment in the just-ending payment
stream.  NOTICE:  Under no circumstances will the interest rate on this Note be
less than 4.61% per annum or more than the maximum rate allowed by applicable
law.  Whenever increases occur in the interest rate, Lender, at its option, may
do one or more of the following:  (A)  increase Borrower's payments to ensure
Borrower's loan will pay off by its original final maturity date,  (B)  increase
Borrower's payments to cover accruing interest,  (C)  increase the number of
Borrower's payments, and  (D)  continue Borrower's payments at the same amount
and increase Borrower's final payment.
Payment Stream 1.  The interest rate on this payment stream is 5.280%.
Payment Streams 2-3.  The interest rate on these payment streams is subject to
change from time to time based on changes in an independent index which is the
Weekly Average Yield on United States Treasury Securities, Adjusted to a
Constant Maturity of (5) Years. Information on this Index is published by the
Federal Reserve Board in Statistical Release H 15  (the "Index").  The interest
rate change will not occur more often than each five (5) years.  The Index
currently is 2.780% per annum.  The interest rate or rates to be applied to the
unpaid principal balance during these payment streams will be the rate or rates
set forth herein in the "Payment" section.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.
PREPAYMENT FEE; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law.   In any event, even
upon full prepayment of this Note, Borrower understands that Lender is entitled
to a minimum interest charge of $100.00.  Upon prepayment of this Note, Lender
is entitled to the following prepayment fee:  Loan may be prepaid up to 20% of
the outstanding principal per year.  Prepayments in excess of 20% per year will
be subject to a prepayment penalty of 5% in the first year declining to 4%, 3%,
2%, 1% respectively in years two through five.  Other than Borrower's obligation
to pay any minimum interest charge and prepayment fee, Borrower may pay all or a
portion of the amount owed earlier than it is due.  Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments under the payment schedule.  Rather, early payments
will reduce the principal balance due and may result in Borrower's making fewer
payments.  Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:  First
Northern Bank of Dixon, Central Loan Department-94, P.O. Box 547 Dixon, CA 
95620.
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $100.00, whichever is greater.
INTEREST AFTER DEFAULT.  Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
2.000 percentage point margin ("Default Rate Margin").  The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.  After maturity, or after this Note would have
matured had there been no default, the Default Rate Margin will continue to
apply to the final interest rate described in this Note.
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default.  Borrower fails to make any payment when due under this Note.
Other Defaults.  An Event of Default as defined in the Business Loan Agreement
of even date between Lender and Borrower exists.
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
EXPENSES.  If Lender institutes any suit or action to enforce any of the terms
of this Note, Lender shall be entitled to recover such sum as the court may
adjudge reasonable.  Whether or not any court action is involved, and to the
extent not prohibited by law, all reasonable expenses Lender incurs that in
Lender's opinion are necessary at any time for the protection of its interest or
the enforcement of its rights shall become a part of the loan payable on demand
and shall bear interest at the Note rate from the date of the expenditure until
repaid.  Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law, Lender's expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals, to the extent permitted by applicable law.  Borrower
also will pay any court costs, in addition to all other sums provided by law.
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Note has
been accepted by Lender in the State of California.
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Sacramento County, State of
California.
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $10.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
COLLATERAL.  Borrower acknowledges this Note is secured by a Deed of Trust dated
June 14, 2018 by Antibodies, Inc., as trustor, in favor of Lender, as
beneficiary, encumbering certain real property located in Yolo County, State of
California and the other property described therein.
ATTORNEYS' FEES.   In any action arising from or relating to this Note and
subject to any limits under applicable law, the prevailing party shall be
entitled to reasonable attorneys' fees in accordance with California Civil Code
Section 1717.  Whether or not an action is involved, the expenses of Lender
described in the paragraph of this Note titled "Expenses" include, without
limitation, attorneys' fees incurred by Lender.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor.  Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability.  All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone.  All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made.  The obligations
under this Note are joint and several.


DISPUTE RESOLUTION. Borrower and Lender desire to resolve quickly and
efficiently any disputes that might arise between them.  For any controversy,
claim or judicial action arising from or relating to this Note or any related
agreement, transaction or conduct, whether sounding in contract, tort or
otherwise:
Judicial Reference.  Where an action is pending before a court of any judicial
district of the State of California, Borrower and Lender shall each have the
right to require that all questions of fact or law be submitted to general
reference pursuant to California Code of Civil Procedure Section 638 et seq.,
and any successor statutes thereto.


(1)
A single referee who is a retired superior court judge shall be appointed by the
court pursuant to Code of Civil Procedure 640 and shall preside over the
reference proceeding.  If Borrower and Lender do not agree upon the referee,
each of them may submit to the court up to three nominees who are retired
superior court judges.



(2)
If Borrower and Lender do not agree on how the payment of the referee's fees and
expenses will be shared, the court may apportion such fees and expenses between
Borrower and Lender in a fair and reasonable manner that is consistent with Code
of Civil Procedure Section 645.1.



(3)
Borrower and Lender shall be entitled to discovery, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge.



(4)
The referee's statement of decision shall contain written findings of fact and
conclusions of law, and the court shall enter judgment thereon pursuant to Code
of Civil Procedure Sections 644(a) and 645.  The decision of the referee shall
then be appealable as if made by the court.

No provision of this section shall limit the right of any party to exercise
self-help remedies, to foreclose against or sell any real or personal property
collateral or to obtain provisional or ancillary remedies, such as injunctive
relief or appointment of a receiver, from a court of competent jurisdiction
before, after, or during the pendency of any reference proceeding.  The exercise
of a remedy does not waive the right of either party to resort to reference.
Jury Trial Waiver.  In any action pending before any court of any jurisdiction,
Borrower waives, and Lender shall not have, any right to a jury trial.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:




By: /s/ Brendan Killackey
Brendan Killackey, CEO of AB Merger Sub, Inc.


Page 3 of 3
 
 

--------------------------------------------------------------------------------